Case 1:19-cr-00230-DAD-BAM Document 67-1 Filed 10/14/20 Page 1 of 2

Kevin Rooney

From: Ken Patterson {is
Sent: HE September M2020
To: Kevin Rooney

6:547 oot) LTE ame:

and 4 others.
September iy

you are one of my

 

closest and best friends and today is a really really
sad and horrible day, you went way to soon I’m
gonna miss you more than you know... you we‘re
one of the good ones with a great heart that would
do anything for anyone... you were to kind for this
world, time to go see our father and I'll... See More

 

() Like C) Comment & Share
Case 1:19-cr-00230-DAD-BAM Document 67-1 Filed 10/14/20 Page 2 of 2

6:56 al ite

 

Hey there... | would call you but
I'm sure | will just start to cry.
But | wanted to ask if you could
be one of [palibearers?

Yes of course... if you want me
to talk about him too | will at
the services if not up to you
kido! Would be my honor
heer

 

I'd love for u to talk about him.
All the things you respected
about him. | really want pp! to
know what a great man he truly
isfwas &

You got it kido!

 

TY: cm

a & ©
*ooO@OoO2<.@

Ken Patterson
